UNDERLYING FUNDS TRUST SELLING AGENT AGREEMENT THIS AGREEMENT is made and entered into as of this 28th day of April, 2006, by and between UNDERLYING FUNDS TRUST, a Delaware statutory trust (the “Trust”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Selling Agent”).ALTERNATIVE INVESTMENT PARTNERS, LLC, a Delaware limited liability company and the investment adviser to the Trust (the “Adviser”), is a party hereto with respect to Section 5 only. WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, and is authorized to issue shares of beneficial interest (“Shares”) in separate series, with each such series representing interests in a separate portfolio of securities and other assets; WHEREAS, the Selling Agent is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and is a member of the National Association of Securities Dealers, Inc. (the “NASD”); WHEREAS, the Trust desires to retain the Selling Agent as selling agent in connection with the sale of the Shares of each series of the Trust listed on Exhibit A hereto (as amended from time to time) (each a “Fund” and collectively, the “Funds”) to certain series of AIP Alternative Strategies Funds (collectively, the “AIP Funds”), hereinafter referred to as a sale; and WHEREAS, this Agreement has been approved by a vote of the Trust’s board of trustees (“Board of Trustees” or the “Board”), including its disinterested trustees voting separately, in conformity with Section 15(c) of the 1940 Act. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1. Appointment of Quasar as Selling Agent The Trust hereby appoints the Selling Agent as its agent for the sale of Shares to the AIP Funds, on the terms and conditions set forth in this Agreement, and the Selling Agent hereby accepts such appointment and agrees to perform the services and duties set forth in this Agreement.The services and duties of the Selling Agent shall be confined to those matters expressly set forth herein, and no implied duties are assumed by or may be asserted against the Selling Agent hereunder. 2. Services and Duties of the Selling Agent A. The Selling Agent agrees to sell Shares to the AIP Funds on a best efforts basis as agent for the Trust upon the terms and at the current offering price described in the Prospectus.As used in this Agreement, the term “Prospectus” shall mean the current prospectus, including the statement of additional information, as both may be amended or supplemented, relating to the Fund and included in the currently effective registration statement (the “Registration Statement”) of the Trust filed under the 1940 Act.The Trust shall in all cases receive the net asset value per Share on all sales. A-1 B. During the continuous sale of Shares, the Selling Agent will hold itself available to receive orders, satisfactory to the Selling Agent, for the purchase of Shares and will accept such orders on behalf of the Trust.Such purchase orders shall be deemed effective at the time and in the manner set forth in the Prospectus. C. The Selling Agent acknowledges and agrees that it is not authorized to provide any information or make any representations other than as contained in the Prospectus. D. The Selling Agent, at its sole discretion, may repurchase Shares offered for sale, subject to the restrictions set forth in the Prospectus, by shareholders of the Fund.Repurchase of Shares by the Selling Agent shall be at the price determined in accordance with, and in the manner set forth in, the Prospectus.At the end of each business day, the Selling Agent shall notify the Trust and its transfer agent, by any appropriate means, of the orders for repurchase of Shares received by the Selling Agent since the last report, the amount to be paid for such Shares and the identity of the shareholders offering Shares for repurchase.The Trust reserves the right to suspend such repurchase right upon written notice to the Selling Agent.The Selling Agent further agrees to act as agent for the Trust to receive and transmit promptly to the Trust’s transfer agent, shareholder requests for redemption of Shares. E. The Selling Agent shall devote its best efforts to effect sales of Shares of the Fund but shall not be obligated to sell any certain number of Shares. F. The Selling Agent shall prepare reports for the Board regarding its activities under this Agreement as from time to time shall be reasonably requested by the Board. G. The Selling Agent agrees to advise the Trust promptly in writing of the initiation of any proceedings against it by the SEC or its staff, the NASD or any state regulatory authority. 3. Representations and Covenants of the Trust A. The Trust hereby represents and warrants to the Selling Agent, which representations and warranties shall be deemed to be continuing throughout the term of this Agreement, that: (1) It is duly organized and existing under the laws of the jurisdiction of its organization, with full power to carry on its business as now conducted, to enter into this Agreement and to perform its obligations hereunder; (2) This Agreement has been duly authorized, executed and delivered by the Trust in accordance with all requisite action and constitutes a valid and legally binding obligation of the Trust, enforceable in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting the rights and remedies of creditors and secured parties; (3) It is conducting its business in compliance in all material respects with all applicable laws and regulations, both state and federal, and has obtained all regulatory approvals necessary to carry on its business as now conducted; there is no statute, rule, regulation, order or judgment binding on it and no provision of its charter, bylaws or any contract binding it or affecting its property which would prohibit its execution or performance of this Agreement; (4) All Shares to be sold under this Agreement, are validly authorized and, when issued in accordance with the description in the Prospectus, will be fully paid and nonassessable; (5) The Registration Statement, and Prospectus included therein, have been prepared in conformity with the requirements of the 1940 Act and the rules and regulations thereunder; and (6) The Registration Statement (at the time of its effectiveness) shall not contain any untrue statement of material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading, and that all statements or information furnished to the Selling Agent pursuant to this Agreement shall be true and correct in all material respects. B. The Trust, or its agent, shall take or cause to be taken, all necessary action to qualify the Shares in the State of New York and maintain an effective Registration Statement under the 1940 Act.The Trust authorizes the Selling Agent to use the Prospectus, in the form furnished to the Selling Agent from time to time, in connection with the sale of Shares to the AIP Funds. C. The Trust agrees to advise the Selling Agent promptly in writing: (i)of any material correspondence or other communication by the Securities and Exchange Commission (the “SEC”) or its staff relating to the Fund, including requests by the SEC for amendments to the Registration Statement or Prospectus; (ii)in the event of the issuance by the SEC of any stop-order suspending the effectiveness of the Registration Statement then in effect or the initiation of any proceeding for that purpose; (iii)of the happening of any event which makes untrue any statement of a material fact made in the Prospectus or which requires the making of a change in such Prospectus in order to make the statements therein not misleading; (iv)of all actions taken by the SEC with respect to any amendments to any Registration Statement or Prospectus, which may from time to time be filed with the SEC; and (v)in the event that it determines to suspend the sale of Shares at any time in response to conditions in the securities markets or otherwise, or in the event that it determines to suspend the redemption of Shares at any time as permitted by the 1940 Act or the rules of the SEC, including any and all applicable interpretations of such by the staff of the SEC. D. The Trust hereby notifies the Selling Agent that each sale of the Shares shall occur only in the State of New York, unless and until the Trust notifies the Selling Agent otherwise in writing. E. The Trust agrees to file from time to time such amendments to its Registration Statement and Prospectus as may be necessary in order that its Registration Statement and Prospectus will not contain any untrue statement of material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading. F. The Trust shall fully cooperate in the efforts of the Selling Agent to sell the Shares and shall make available to the Selling Agent a statement of each computation of net asset value.In addition, the Trust shall keep the Selling Agent fully informed of its affairs and shall provide the Selling Agent, from time to time, copies of all information, financial statements and other papers that the Selling Agent may reasonably request for use in connection with the sale of Shares, including without limitation, certified copies of any financial statements prepared for the Trust by its independent public accountants and such reasonable number of copies of the Prospectus and annual and interim reports to the shareholders as the Selling Agent may request.The Trust shall forward a copy of any SEC filings, including the Registration Statement, to the Selling Agent within one business day of any such filings.The Trust represents that it will not use or authorize the use of any advertising or sales materials.Nothing in this Agreement shall require the sharing or provision of materials protected by privilege or limitation of disclosure, including any applicable attorney-client privilege or trade secret materials. G. The Trust has reviewed and is familiar with the provisions of NASD Rule 2830(k) prohibiting directed brokerage.In addition, the Trust agrees not to enter into any agreement (whether orally or in writing) under which the Trust directs or is expected to direct its brokerage transactions (or any commission, markup or other payment from such transactions) to a broker or dealer for the sale of the Shares or the shares of any other investment company.In the event the Trust fails to comply with the provisions of NASD Rule 2830(k), the Trust shall promptly notify the Selling Agent. 4. Additional Representations and Covenants of the Selling Agent The Selling Agent hereby represents, warrants and covenants to the Trust, which representations, warranties and covenants shall be deemed to be continuing throughout the term of this Agreement, that: (1) It is duly organized and existing under the laws of the jurisdiction of its organization, with full power to carry on its business as now conducted, to enter into this Agreement and to perform its obligations hereunder; (2) This Agreement has been duly authorized, executed and delivered by the Selling Agent in accordance with all requisite action and constitutes a valid and legally binding obligation of the Selling Agent, enforceable in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting the rights and remedies of creditors and secured parties; (3) It is conducting its business in compliance in all material respects with all applicable laws and regulations, both state and federal, and has obtained all regulatory approvals necessary to carry on its business as now conducted; there is no statute, rule, regulation, order or judgment binding on it and no provision of its charter, bylaws or any contract binding it or affecting its property which would prohibit its execution or performance of this Agreement; (4) It is registered as a broker-dealer under the 1934 Act and is a member in good standing of the NASD; (5) It: (i) has adopted an anti-money laundering compliance program (“AML Program”) that satisfies the requirements of all applicable laws and regulations; (ii) undertakes to carry out its AML Program to the best of its ability; (iii) will promptly notify the Trust and the Adviser if an inspection by the appropriate regulatory authorities of its AML Program identifies any material deficiency; and (vi) will promptly remedy any material deficiency of which it learns; and (6) In connection with all matters relating to this Agreement, it will comply with the requirements of the Securities Act of 1933, as amended (the “1933 Act”), the 1934 Act, the 1940 Act, the regulations of the NASD and all other applicable federal or state laws and regulations. 5. Compensation The Selling Agent shall be compensated for providing the services set forth in this Agreement in accordance with the fee schedule set forth on Exhibit B hereto (as amended from time to time).The Selling Agent shall also be compensated for such out-of-pocket expenses (e.g., telecommunication charges, postage and delivery charges, and reproduction charges) as are reasonably incurred by the Selling Agent in performing its duties hereunder.The Adviser, on behalf of the Trust, shall pay all such fees and reimbursable expenses within 30 calendar days following receipt of the billing notice, except for any fee or expense subject to a good faith dispute.The Adviser shall notify the Selling Agent in writing within 30 calendar days following receipt of each invoice if the Adviser is disputing any amounts in good faith.
